Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the closest prior art of record, Honda (US-6364370) discloses a bracket (1) comprising: a body extending along a center axis (A/B) between a first end and a second end (fig 1, right and left side ends 2); said body defining a first groove (fig 1, 4 left) and a second groove (fig 1, 4 right) with said first groove located adjacent to said first end (left 2) extending toward said first end and said second groove (fig 1, right 4) located adjacent to said second end (right 2) extending toward said second end; and a pair of coupling members (5, 7, and or 10) including a first coupling member (at least one or all of 5, 7, and or 10) and a second coupling member (at least one or all of 5, 7, and or 10) respectively located in said first groove and said second groove (fig 4 right and left side 4); wherein said first end includes at least one first deformation (6) to retain said first coupling member in said first groove and said second end includes at least one second deformation (6) to retain said second coupling member in said second groove.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious attachment with a hydraulic damper bracket assembly including a first groove and a second groove with said first groove located adjacent to said first end extending toward said first end and flaring radially outwardly from said center axis and presenting a first slanted surface and said second groove located adjacent to said second end extending toward said second end and flaring radially outwardly from said center axis and presenting a second slanted surface.  Honda discloses wherein the grooves extend in an axial manner towards the ends of the bracket (1) but in a radially inward direction and also radially slanted inward to in order to crimp or retain the seal at (4/5) and prevent the pipes (A/B) from slipping out.  Flaring radially outwardly from said center axis and presenting a slanted surface radially outward would not be obvious at least in that it would render the connecter of Honda inoperable.  
As to claim 9, the closest prior art of record, Fenn et al. (US-5314045) discloses a hydraulic damper assembly (fig 1) comprising: a housing (1) extending along a center axis between an opened end and a closed end defining a chamber (inside of 1 at or near 3) extending between said opened end and said closed end (fig 1, bottom and top); a piston (3) slidably disposed in said chamber dividing said chamber into a compression chamber and a rebound chamber (fig 1-2); a piston rod (2) extending along said center axis into said rebound chamber and coupling to said piston (3) for moving said piston in said chamber between a compression stroke and a rebound stroke with said compression stroke being defined as said piston rod (2) and said piston moving towards said closed end (top) and said rebound stroke being defined as said piston rod and said piston moving toward said opened end (fig 1); a bracket coupling (16) to said housing and extending annularly about said housing (fig 3); said bracket including a body, disposed about said center axis, extending between a first end and a second end (fig 3 top and bottom of 16); said body defining a first groove (at least one of 18a and 19a) and a second groove (at least another one of 18a and 19a) with said first groove, located adjacent to said first end, and said second groove, located adjacent to said second end (fig 3); and a pair of coupling members (18 or 19) including a first coupling member (18 or 19)  and a second coupling member (18 or 19)  respectively located in said first groove and said second groove for engagement with a housing of the hydraulic damper assembly (fig 1 and 3).
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious a bracket coupling to said housing and extending annularly about said housing; said bracket including a body, disposed about said center axis, extending between a first end and a second end; said body defining a first groove and a second groove with said first groove, located adjacent to said first end, extending toward said first end and flaring radially outwardly from said center axis and presenting a first slanted surface, and said second groove, located adjacent to said second end, extending toward said second end and flaring radially outwardly from said center axis and presenting a second slanted surface; and a pair of coupling members including a first coupling member and a second coupling member respectively located in said first groove and said second groove for engagement with a housing of the hydraulic damper assembly; wherein said first end includes at least one first deformation to retain said first coupling member in said first groove and said second end includes at least one second deformation to retain said second coupling member in said second groove. 
As to claim 21, the closest prior art of record, Kasprzyk et al. (US-20170349020) discloses a tooling (41), the tooling including a base (62) defining a bore (fig 3), a lower press ring (43), an upper press ring (at or near 76) and an extension press tube (42). 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method of joining a bracket and a housing of a hydraulic damper assembly using a tooling, the tooling including a base defining a bore, a lower press ring, an upper press ring and an extension press tube, the method comprising the steps of: disposing the housing in the bore of the base with the housing extending outwardly from the base along a center axis; disposing the bracket including a body extending between a first end and a second end about the housing; and securing the bracket to the housing by applying a pressure to a first end of the bracket and a second end of the bracket. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657